Case 3:20-cv-01558-JAG Document1 Filed 10/20/20 Page 1 of 2

IN THE UNITED STATES COURT
FOR THE DISTRICT OF PUERTO RICO

Civil No.:Qo-¢v- \GSHIAS)

Richard Cora —. Pro Se
Plaintiff ,

RECEIPT MAO ZALES
vs. AMOUNT:4a AOU. >
U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION - EEOC OCT 20 2020

DIRECTOR- William R. Sanchez,
Defendant

CASHIER'S SIGNATURE

 

 

Complaint
UNDER OWN RIGHT PROCESS:

MOTION TO INVALIDATE OR POSTPONE EEOC 90 DAYS DISMMISSAL AND NOTICE OF RIGHTS
TO THE HONORABLE COURT:

COMES NOW, Richard Cora, a combat protected and disabled veteran, through the own right process, and
very respectfully to this Honorable Court states and request to invalidate or postpone the 90 days prescriptive

term of a Dismissal and Notice of Rights, wrongly, incorrectly and untimely presented by the US Equal te

Employment Opportunity Commission (EEOC) signed on August 13, 2020 but received on August 21, 2028 — as 2

per attached supporting document. oe 3 =
im

This is to respectfully request to immediately contact the US Equal Employment Opportunity Comimission— San ~)
Juan Office EEOC Director, Mr. William Sanchez to invalidate or postpone the closing of Dismissal with £490 days.

 

Notice of Suit Rights limitation for the properly submitted and accepted EEOC Charge 51 5-2019-00062 fore ae
investigations. The following reasons, facts and supporting evidence are presented for this action: <> ~ J
=I ~— “a
: 5 oe ada:
|- First and foremost, main reason for this motion requiring the dismissal of the 90 days prescriptive,term, fSpased Ea

on the incontrovertible and evident facts that the EEOC Investigation related to the EEOC Charge No 515-2019-
00062 has not being properly performed, investigated and completed as per required applicable rules, regulations

and laws governing that process of investigation. As per direct evidence and testimony from the Claimant involved
in the Investigative Process, the process was not followed as per applicable regulation including no comphance of
many steps and areas of the investigation including: 1) No properly informing the complainer at different stages of
the process to take the proper action, 2) No opportunity during investigation to corroborate, clarify and rebuttal
information: 3) No final report provided or information of the findings and conclusion of the investigations to the
claimants and the opportunity to appeal , among others.

2. Another important reason for the request of the cancellation of the 90 days prescriptive term to close the EEOC
Investigation Charge 515-2019-00062, is based on the fact that EEOC was informed of other investigations and
coordinated claims that were active and running for which the information, findings and results were relevant to this
EEOC investigation. There is two ongoing and active investigations: (1) one by Office of Procurator Veteran (OPV)
that would lead to a pending quasi-legal Public Review, “Vista Publica” by OPV; (2) and another investigation by
“Unidad-Antidiscrimen” of Humacao, (UAD) - all these as part of a coordinated strong effort with EEOC to resolve
this discriminatory claim, proven violations of the laws and rights of the veterans with National Relevance, as it was
proven the violations of the statues investigated in this case affects the entire Veterans’ Community. The current
and unique circumstances of Covid-19 Pandemic has affected and delayed the completion of those relevant ongoing
and pending OPV and UAD investigations
Case 3:20-cv-01558-JAG Document 1 Filed 10/20/20 Page 2
3. The EEOC indicates in the Dismissal and Notice of Rights that, "the EEOC is unable to ge fuel fe information

obtained establishes violations of the statues. This does not certify the respondent is in compliance with the statues."
There is substantial evidence, facts and documentation under the Freedom of Information Act (OTA) that has not
been processed due to a hold being placed on the respondent/company as it claim it would affect its own rights.
Therefore, and in accordance with all applicable rules, laws and regulations, it is requested and necessary that until
the relevant information is released and reviewed and the ongoing investigation completed, that the EEOC
investigation is maintained open, and the 90 days prescriptive term is cancelled.

4. As clearly and evidently presented in the EEOC Investigative Inquiry for charge no. 515-2019-00062 (and
including the content of that inquiry), the charges of the main allegation do not deal on " allegation under USERA or
Veterans preference” but about clear documented charges under the specific laws that EEOC clearly enforce and is
responsible to investigate including: Retaliation, Disability, Age, etc. The facts and reports clearly demonstrate those
specific areas of investigation were clearly explained, validated, approved and accepted by the EEOC

Investigator more than a year ago - before starting the investigation. These clarify any possible misunderstanding
from EEOC.

5. To allow this surprising and untimely notice of dismissal with 90 days limitation would be highly detrimental and
of a significant impact to the progress and advances of more than eight years of strong efforts, ongoing and active
investigation, as informed and supported by Senate of PR, Fortaleza and many vital Veterans’ Organizations, that as
proven have affected for many years for violations of applicable laws, rights and social justice for many the
vulnerable members of the local veterans’ community and its families.

6. Due to time limitations, respectfully request within the 10 days response, if possible, the court decision to
invalidate or postpone the 90 days prescriptive term of a Dismissal and Notice of Rights, or an additional time
consideration to submit under own right or to find the applicable legal representation for this honorable court.

7 If the main Motion is not considered for each or all valid of the aforestated reasons, the plaintiff respectfully and
humbly request some additional reasonable time to find proper legal federal representation for this federal court .
The plaintiff is currently legally represented by the local Office of Procurator Veterans (OPV) who has indicated not
having attorneys with the required legal federal experience and certification and the resources and capability to
defend the plaintiff in this court, as clearly required by the applicable state laws.

WHEREFORE, it respectfully requested from this honorable Court to invalidate or postpone the closing notice of
dismissal with a 90 days Notice of Suit Rights limitation for the submitted and accepted EEOC Investigation Charge
$15-2019-00062. Respectfully request to grant of this requests in this motion.

Respectfully submitted

sw thie OD | N
In San Juan , Puerto Rico, this £4 day of October, 2020. ‘

Richard ‘Cora - Pro Se
Plaintiffs: Combat Protected
Disabled Veteran

Veteran Richard Cora
Sabanera del Rio

204 Camino del Guama
Gurabo, Puerto Rico 00778
Tel., (787) 934-6669

Email: reora79 (@gmail.com

U.S. Equal Employment Opportunity Commission (EEOC)

Defendant: EEOC
William Sanchez - Director

525 F.D. Roosevelt Ave.

Plaza Las Americas, Suite 1202

San Juan, PR 00918-8001

Tel.. (787) 520-5624, 520-5639

Email: WILLIAM.SANCHEZ@ecoc. gov
